—In a proceeding to invalidate a petition designating Richard J. Ahrens as a candidate in a primary election to be held on September 13, 1994, for the nomination of the Conservative Party as its candidate for the public office of Member of the Assembly for the 14th Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County (Robbins, J., on decision; McGinity, J., on judgment), dated August 22, 1994, which granted the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The record on appeal supports the Supreme Court’s factual determination that the appellant was not a resident of the 14th Assembly District for the 12 months immediately preced*546ing the election in which he sought to run (NY Const, art III, § 7; see, Matter of Carey v Foster, 164 AD2d 930). In view of this determination, we do not reach any of the other issues put forward by the parties. Mangano, P. J., Sullivan, Miller, Krausman and Goldstein, JJ., concur.